Citation Nr: 1700336	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  12-34 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating prior to September 6, 2012, and in excess of 20 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1961 to June 1988.  He is the recipient of numerous awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Officer (RO) in St. Petersburg, Florida, which denied a compensable rating for the Veteran's bilateral hearing loss. 

During the pendency of the appeal, in an October 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's bilateral hearing loss from noncompensable to 20 percent, effective September 6, 2012.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, subsequent to the issuance of the October 2012 statement of the case, additional evidence, to include VA treatment records dated through December 2013, was associated with the record.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board initially finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his bilateral hearing loss.  In this regard, the Board observes that he was last examined by VA in September 2012, over four years ago.  While the mere passage of time not a basis for requiring of new examination, the Veteran alleged in his November 2012 substantive appeal and February 2013 statement that such condition had worsened in severity since his hearing was last tested.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this regard, he indicated that he had difficulty understanding speech and listened to the television at a high volume.  Additionally, in simultaneously submitted statements from his spouse, she indicated that it was difficult to communicate with the Veteran as the pitch of her voice is hard for him to hear.  She also reported that he experienced difficulty hearing in groups, on the phone, and at church and restaurants.  Therefore, as the evidence suggests that the Veteran's bilateral hearing loss symptomatology may have increased in severity since the September 2012 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.   

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from December 2013 to the present from the Biloxi, Mississippi, and Pensacola, Florida, facilities.  Furthermore, the AOJ should specifically attempt to obtain copies of any audiograms conducted from December 2009 to the present.  In this regard, for the period from December 2009 to December 2013, VA treatment records reflect that the Veteran underwent audiometric testing in December 2010 and February 2012; however, the audiograms were noted to be available in the Computerized Patient Record System (CPRS).  Therefore, a copy of such audiograms should be obtained from CPRS, to include Vista Imaging Display.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the October 2012 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from December 2013 to the present from the Biloxi, Mississippi, and Pensacola, Florida, facilities.  Furthermore, the AOJ should attempt to obtain copies of any audiograms conducted from December 2009 to the present, to include those from December 2010 and February 2012 that are housed in CPRS, to include Vista Imaging Display.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding audiological records have been associated with the record, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The examiner should then identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any opinion expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the October 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

